UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 1/31/08 (Unaudited) CONVERTIBLE BONDS AND NOTES (66.0%)(a) Principal amount Value Aerospace and Defense (2.9%) L-1 Identity Solutions, Inc. 144A cv. sr. notes 3 3/4s, 2027 $5,870,000 $5,106,900 Lockheed Martin Corp. cv. sr. notes FRN 4.619s, 2033 7,800,000 11,661,780 Triumph Group, Inc. cv. sr. unsec. sub. notes 2 5/8s, 2026 730,000 896,075 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 3,800,000 4,664,500 Airlines (0.6%) Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 3,700,000 Automotive (2.7%) Ford Motor Co. cv. sr. notes 4 1/4s, 2036 13,000,000 12,983,750 United Auto Group, Inc. 144A cv. sr. sub. notes 3 1/2s, 2026 7,800,000 7,770,750 Banking (0.7%) Boston Private Financial Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2027 5,800,000 Beverage (0.9%) Molson Coors Brewing Co. cv. sr. unsec. notes 2 1/2s, 2013 6,400,000 Biotechnology (7.2%) Amgen, Inc. 144A cv. sr. notes 3/8s, 2013 8,800,000 7,942,000 Amylin Pharmaceuticals, Inc. 144A cv. sr. notes 3s, 2014 4,100,000 3,572,125 BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 4,000,000 7,800,000 Cubist Pharmaceuticals, Inc. cv. sub. notes 2 1/4s, 2013 8,100,000 7,279,875 Genzyme Corp. (General Division) cv. sr. notes 1 1/4s, 2023 7,900,000 9,351,625 Integra LifeSciences Holdings 144A cv. sr. notes 2 3/4s, 2010 8,000,000 7,520,000 Kendle International, Inc. cv. sr. notes 3 3/8s, 2012 6,700,000 7,537,500 MannKind Corp. cv. sr. unsec. notes 3 3/4s, 2013 4,600,000 3,714,500 Coal (2.6%) International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 14,900,000 Commercial and Consumer Services (1.8%) Dollar Financial Corp. 144A cv. sr. notes 2 7/8s, 2027 6,000,000 5,469,994 Euronet Worldwide, Inc. cv. debs. 3 1/2s, 2025 2,100,000 2,029,125 Euronet Worldwide, Inc. 144A cv. debs. 3 1/2s, 2025 3,400,000 3,285,250 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 3,010,000 Communications Equipment (0.6%) Arris Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 Computers (3.5%) Anixter International, Inc. 144A cv. sr. notes 1s, 2013 6,800,000 8,449,000 Cray, Inc. cv. sr. sub. notes 3s, 2024 2,000,000 1,750,000 Cray, Inc. 144A cv. sr. sub. notes 3s, 2024 4,600,000 4,025,000 EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 5,800,000 7,337,000 SPSS, Inc. 144A cv. sub. notes 2 1/2s, 2012 4,800,000 4,806,000 Consumer Goods (0.8%) Chattem, Inc. cv. sr. notes 1 5/8s, 2014 3,100,000 3,743,250 Chattem, Inc. 144A cv. sr. notes 1 5/8s, 2014 2,000,000 2,415,000 Electrical Equipment (0.7%) WESCO International, Inc. cv. sr. debs. Ser. *, 2 5/8s, 2025 1,700,000 2,001,750 WESCO International, Inc. 144A cv. sr. debs. 2 5/8s, 2025 2,900,000 3,414,750 Electronics (4.6%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 10,200,000 8,300,250 General Cable Corp. 144A cv. sr. notes 1s, 2012 7,700,000 7,844,375 Intel Corp. 144A cv. sub. bonds 2.95s, 2035 10,700,000 10,646,500 Liberty Media Corp. cv. sr. notes 3 1/2s, 2031 6,900,000 4,677,772 RF Micro Devices, Inc. 144A cv. sub. notes 1s, 2014 4,500,000 3,133,125 Energy (2.8%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 6,000,000 4,875,000 Transocean, Inc. cv. sr. unsec. notes, Ser. C, 1 1/2s, 2037 15,650,000 16,409,025 Energy (Other) (1.1%) Covanta Holding Corp. cv. sr. debs. 1s, 2027 3,700,000 3,945,125 Suntech Power Holdings Co., Ltd. 144A cv. sr. notes 1/4s, 2012 (China) 3,500,000 4,777,500 Entertainment (1.7%) Lions Gate Entertainment Corp. cv. sr. sub. bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 1,300,000 1,270,750 Lions Gate Entertainment Corp. 144A cv. sr. sub. bonds stepped-coupon 3 5/8s (3 1/8s, 3/15/12) 2025 (Canada) (STP) 5,800,000 5,669,500 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 3,600,000 3,303,000 Macrovision Corp. 144A cv. sr. notes 2 5/8s, 2011 3,000,000 2,752,500 Financial (1.7%) Countrywide Financial Corp. 144A cv. company guaranty unsec. sr. notes FRN, Ser. A, 0.758s, 2037 14,100,000 Forest Products and Packaging (0.8%) Rayonier TRS Holdings, Inc. 144A cv. sr. notes 3 3/4s, 2012 5,900,000 Gaming & Lottery (0.6%) Scientific Games Corp. 144A cv. company guaranty 3/4s, 2024 4,400,000 Health Care Services (2.5%) Dendreon Corp. 144A cv. sr. sub. notes 4 3/4s, 2014 4,000,000 3,255,000 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 6,400,000 5,520,000 Molina Healthcare, Inc. cv. sr. notes Ser. MOH, 3 3/4s, 2014 5,200,000 5,460,000 United Therapeutics Corp. cv. sr. notes 1/2s, 2011 500,000 637,500 United Therapeutics Corp. 144A cv. sr. notes 1/2s, 2011 3,500,000 4,462,500 Investment Banking/Brokerage (1.0%) KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 8,810,000 Manufacturing (0.8%) Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 7,000,000 Medical Technology (3.3%) China Medical Technologies, Inc. cv. sr. unsec. sub. notes 3 1/2s, 2011 (China) 1,700,000 2,790,125 China Medical Technologies, Inc. 144A cv. sr. unsec. sub. notes 3 1/2s, 2011 (China) 3,500,000 5,744,375 EPIX Medical, Inc. cv. sr. notes 3s, 2024 3,300,000 2,211,000 EPIX Medical, Inc. 144A cv. sr. notes 3s, 2024 4,300,000 2,881,000 Medtronic, Inc. cv. sr. notes 1 5/8s, 2013 2,200,000 2,307,250 Medtronic, Inc. 144A cv. sr. notes 1 5/8s, 2013 8,500,000 8,914,375 Metal Fabricators (0.5%) USEC, Inc. cv. unsec. sr. notes 3s, 2014 4,100,000 Oil & Gas (1.5%) Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 5,400,000 5,670,000 St. Mary Land & Exploration Co. cv. sr. notes 3 1/2s, 2027 5,500,000 5,589,375 Pharmaceuticals (0.9%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 8,609,000 Real Estate (3.3%) Alexandria Real Estate Equities, Inc. 144A cv. sr. notes 3.7s, 2027 (R) 4,000,000 3,940,000 Corporate Office Properties LP 144A cv. company guaranty 3 1/2s, 2026 (R) 3,400,000 2,873,000 Forest City Enterprises, Inc. cv. notes 3 5/8s, 2011 (R) 3,100,000 2,658,870 Forest City Enterprises, Inc. 144A cv. notes 3 5/8s, 2011 (R) 3,500,000 3,001,950 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 9,600,000 7,644,000 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 6,200,000 5,162,126 Retail (2.3%) Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 1,800,000 1,305,000 Charming Shoppes 144A cv. sr. unsec. notes 1 1/8s, 2014 3,800,000 2,755,000 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) 6,447,000 2,925,326 Nash Finch Co. 144A cv. sr. sub. notes stepped-coupon 1.631s (zero%, 3/15/13) 2035 (STP) 8,500,000 3,856,875 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 4,400,000 4,009,500 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 2,600,000 2,369,250 Software (2.5%) Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 5,400,000 3,861,000 Cadence Design Systems, Inc. 144A cv. sr. notes 1 1/2s, 2013 5,100,000 4,373,250 Symantec Corp. cv. sr. unsec. notes 1s, 2013 9,300,000 10,532,250 Technology (1.7%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 3,422,000 2,652,050 CACI International, Inc. 144A cv. sr. sub. notes 2 1/8s, 2014 3,720,000 3,710,700 ON Semiconductor Corp. 144A cv. sr. sub. notes 2 5/8s, 2026 7,000,000 6,396,250 Technology Services (3.0%) DST Systems, Inc. 144A cv. sr. notes Ser. A, 4 1/8s, 2023 5,000,000 7,825,000 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 10,500,000 8,662,500 Trizetto Group 144A cv. sr. notes 1 1/8s, 2012 5,700,000 5,999,250 Telecommunications (3.4%) Equinix, Inc. cv. sub. notes 3s, 2014 3,000,000 3,082,500 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 6,700,000 6,021,625 NII Holdings, Inc. cv. sr. unsec. notes 2 3/4s, 2025 2,000,000 2,322,500 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 3,500,000 3,005,625 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2025 3,800,000 4,412,750 SBA Communications Corp. cv. sr. notes 3/8s, 2010 6,700,000 7,085,250 Waste Management (1.0%) Waste Connections, Inc. cv. sr. notes 3 3/4s, 2026 4,900,000 5,328,750 Waste Connections, Inc. 144A cv. sr. notes 3 3/4s, 2026 2,000,000 2,175,000 Total convertible bonds and notes (cost $503,445,726) CONVERTIBLE PREFERRED STOCKS (24.9%)(a) Shares Value Automotive (1.8%) General Motors Corp. $1.563 cum. cv. pfd. 646,600 Banking (1.2%) Washington Mutual, Inc. Ser. R, 7.75% cv. pfd. 7,785 Building Materials (0.7%) Stanley Works (The) FRN 6.53% units cv. pfd. 5,531,000 Chemicals (0.7%) Celanese Corp. $1.063 cum. cv. pfd. 112,400 Electric Utilities (1.0%) Entergy Corp. $3.813 cv. pfd. 124,200 Financial (2.7%) Citigroup, Inc. Ser. T, $3.25 cv. pfd. 219,420 11,930,963 SLM Corp. Ser. C, 7.25% cum. cv. pfd. 7,784 8,562,400 Food (0.9%) Bunge, Ltd. 4.875% cv. pfd. 50,254 Insurance (3.4%) Alleghany Corp. 5.75% cv. pfd. 19,175 6,627,359 Citigroup Funding, Inc. Ser. GNW, 5.02% cv. pfd. 538,400 12,550,104 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 232,236 6,996,110 Investment Banking/Brokerage (0.8%) Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 138,000 Metals (2.9%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 81,100 10,674,788 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 191,460 11,367,938 Natural Gas Utilities (1.1%) El Paso Corp. 144A 4.99% cv. pfd. 5,950 Oil & Gas (3.0%) Chesapeake Energy Corp. $4.50 cum. cv. pfd. 111,000 11,585,625 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. 62,700 2,180,079 McMoRan Exploration Co. $6.75 cum. cv. pfd. 80,000 8,889,040 Pharmaceuticals (1.1%) Mylan, Inc. 6.50% cv. pfd. 7,750 Power Producers (0.9%) NRG Energy, Inc. 5.75% cv. pfd. 20,300 Real Estate (1.1%) Digital Realty Trust, Inc. $1.094 cv. pfd. 186,500 3,939,813 Entertainment Properties Trust Ser. C, $1.437 cum. cv. pfd. (R) 205,900 4,118,000 Retail (0.6%) Retail Ventures, Inc. $3.312 cv. pfd. 123,200 Tobacco (1.0%) Universal Corp. 6.75% cv. pfd. 5,888 Total convertible preferred stocks (cost $184,298,420) COMMON STOCKS (6.9%)(a) Shares Value Advertising and Marketing Services (0.3%) Information Services Group, Inc. (Unit) (NON) 343,750 Banking (2.2%) Bank of America Corp. 185,800 8,240,230 U.S. Bancorp 250,200 8,494,290 Broadcasting (0.6%) Sinclair Broadcast Group, Inc. Class A 461,200 Energy (Other) (0.5%) Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 2,968,750 FutureFuel Corp. (acquired 7/3/06, cost $1,058,460) (RES)(NON) 138,000 759,000 Miscellaneous (0.7%) Tailwind Financial, Inc. (Unit) (Canada) (NON) 375,000 3,048,750 Trian Acquisition I Corp. (Unit) (NON) 250,000 2,535,000 Pharmaceuticals (1.3%) Johnson & Johnson 156,710 Railroads (1.0%) CSX Corp. 158,500 Telecommunications (0.3%) Transforma Acquisition Group, Inc. (Unit) (NON) 312,500 Total common stocks (cost $50,588,519) UNITS (0.9%)(a) (cost $6,491,598) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 5.341s, 2009 (Cayman Islands) 65 WARRANTS (%)(a)(NON) (cost $32,472) Expiration date Strike Price Warrants Value FutureFuel Corp. (acquired 7/3/06, cost $32,472) (RES) 7/12/10 $6.00 98,400 TOTAL INVESTMENTS Total investments (cost $744,856,735) (b) NOTES (a) Percentages indicated are based on net assets of $760,025,604 . (b) The aggregate identified cost on a tax basis is $743,480,454, resulting in gross unrealized appreciation and depreciation of $57,402,618 and $51,062,847, respectively, or net unrealized appreciation of $6,339,771. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $197,005 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $69,586,670 and $77,524,159, respectively. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at January 31, 2008 was $906,600 or 0.1% of net assets. (R) Real Estate Investment Trust. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at January 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
